Citation Nr: 1142423	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-44 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at law



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) is manifested by anxiety, depression, insomnia, anger, irritability, decreased energy, panic attacks occurring several times a day, three suicide attempts, and suicidal ideation recurring periodically, nightmares, flashbacks, a hyperstartle response, hypervigilance, interpersonal guardedness, avoidance of trauma-related stimuli, decreased self-confidence, intrusive memories, avoidance and isolative behaviors, memory difficulties, and withdrawal.  

2.  The evidence of record raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in October 2007.  

3.  The Veteran was employed on a full time basis until February 1, 2008.  

4.  The evidence of record shows that, beginning February 1, 2008, the Veteran's service-connected PTSD alone rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a TDIU have been met, effective February 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran's claim of entitlement to an increased rating for posttraumatic stress disorder (PTSD) arises from his disagreement with the initial evaluation assigned to the disability following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

Without deciding whether the notice and development requirements regarding the claim for a TDIU have been satisfied in the present case, it is the Board's conclusion that these requirements do not preclude the Board from adjudicating the issue.  This is so because the Board is taking action favorable to the Veteran by granting a TDIU.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records, his identified VA and private treatment records, and records developed in conjunction with his claim for Social Security Administration (SSA) disability benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in June 2008.  The VA examiner described the symptoms of the Veteran's PTSD in sufficient detail so that the Board was able to fully evaluate the disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the examination was adequate for rating purposes.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from April 1969 to March 1971.  In June 2007, the Veteran filed a claim of entitlement to service connection for PTSD.  In July 2008, service connection was granted for PTSD and a 30 percent evaluation was assigned thereto, effective June 28, 2007.  In September 2009, the Veteran filed a claim of entitlement to a TDIU.  A rating decision in November 2009 denied that claim.  The Veteran perfected appeals to both rating decisions, seeking a higher initial rating for PTSD and a TDIU.  


I.  PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2011).  Consideration of the entire history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The current appeal is based on the assignment of an initial rating for PTSD following initial award of service connection for the disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the initial rating decision is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disabilities increased or decreased following the assignment of the initial ratings, "staged" ratings may be assigned for separate periods of time.  Id.  

PTSD is rated at 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned for PTSD when there is occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown , 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 is indicated when there is, "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."  Id.  

A rating decision in July 2008 granted service connection for PTSD, and assigned a 30 percent rating, effective, June 28, 2007, the date of receipt of the Veteran's claim for service connection.  

Private treatment records dated from February 2007 to July 2009 primarily reflect treatment for other disorders.  Few psychiatric complaints were noted.  

The Veteran underwent a VA compensation examination in June 2008.  He reported that he got really depressed.  He indicated that he had a very bad temper and would get "aggravated" easily, although his temper had improved some as he got older.  The Veteran stated that he had nightmares that would come and go that would wake him up screaming; he might go a few weeks without a nightmare, but then he would have them several nights in a row.  He indicated that certain smells would bring back memories of Vietnam.  He avoided crowds.  The Veteran indicated that he was moody, but that he had a good relationship with his children and was able to put his moodiness in the background to be able to spend time with them.  He used to go to church, but stopped going because of the increasing numbers of people.  The Veteran reported that he had a small group of friends whom he had known for a long time and whom he saw frequently.  He enjoyed doing things by himself, like working with wood and carpentry.  The Veteran indicated that his private physician had considered starting him on an antidepressant, but had not yet done so.  He reported that he had made a very serious suicide attempt in 1988 or 1990, by taking an overdose of medications and hanging himself.  His 16 year old son found him and cut him down; he was hospitalized for several days.  On examination, the Veteran was dressed neatly; he was able to adequately manage his activities of daily living.  He maintained eye contact and interacted with the examiner in a pleasant manner.  There were no abnormal behaviors or abnormalities of speech.  The Veteran reported having auditory hallucinations, which the examiner indicated may be "more of a hypnagogic experience rather than a true hallucination."  He reported hearing his mother talking to him when he was half asleep.  There was no evidence of delusions, delirium, or dementia.  The Veteran was completely oriented.  He stated that his memory was "in some ways good, in other ways not good.  Sometimes I find myself getting lost in places where I shouldn't get lost."  The examiner reported his ability to do abstractions as fair to good, as was his judgment.  The Veteran denied any current thoughts of death, but was concerned about his previous suicide attempts and wondered whether it could happen again.  The examiner noted that his affect was minimally flattened.  The Veteran denied any symptoms that would be indicative of panic attacks.  He also denied any ritualistic or obsessive behavior.  The examiner characterized the Veteran's PTSD symptoms as mild to moderate and assigned a GAF score of 54.  

The Veteran was evaluated in the VA psychiatric clinic in July 2009.  He reported feelings of sadness, discontent, anger, and depression.  The examiner diagnosed recurrent major depression and PTSD, and assigned a GAF score of 55.  The examiner noted that the Veteran had a long history of depression and PTSD, and that his depression had gotten worse in recent years.  He reported increasing irritability, difficulty with sleep, and nightmares a couple times a week.  His wife indicated that he didn't talk much, just stared into space at times.  The Veteran indicated that he had frequent flashbacks and avoided being around people.  He felt worthless and would get road rage.  The examiner started the Veteran on an antidepressant.  

In October 2009, a clinic examiner noted that the Veteran had stopped taking his antidepressant because it wasn't helping and he was getting upset even easier.  The Veteran stated that he felt depressed all the time and had done so pretty much since childhood.  He reported daily flashbacks.  He denied having suicidal thoughts for the previous six to seven months.  The examiner diagnosed severe recurrent major depressive disorder and PTSD, and revised the Veteran's medication regimen.  A GAF score of 55 was assigned.  

The Veteran also submitted lay statements from his wife, brother, and nephew, dated in October 2007, and from his son, dated in January 2008.  Those statements describe a very different picture of the Veteran from that noted by the June 2008 VA compensation examiner.  The lay statements indicate that the Veteran had bad dreams and nightmares almost every night.  He was a very light sleeper and would waken at the slightest sound.  The Veteran was always on guard; he had no real close friends.  He did not allow people to get close to him, and he would withdraw and isolate himself.  He had flashbacks of Vietnam; any loud sound could trigger a flashback.  The Veteran was always depressed, oftentimes severely so, and had frequent crying spells.  He had no self-esteem, and felt useless, worthless, and helpless.  He would get very irritable at times and had anger control problems.  The Veteran also had severe mood swings, and seemed to be grumpy most of the time.  He showed a lot of panic and anxiousness, and was very "hyper."  The Veteran's son described the incident when he was a teenager and discovered his father hanging by the neck in the garage.  He also described two other apparent suicide attempts by the Veteran.  

The Veteran and his wife testified at length at a videoconference hearing in June 2011, describing his psychiatric symptoms.  They reported, essentially, that he had the same severe symptoms described in the lay statements and that the symptoms had been increasing over the last several years.  He indicated that he didn't like to talk about his problems.  The Veteran also testified that his episodes of anxiety were equivalent to panic attacks and that he had such episodes several times a day.  Although no examiner had mentioned any ritualistic behavior, the Veteran's wife testified at the hearing that he was constantly waxing his car.  

Lay statements may be competent to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds that the Veteran's and his wife's hearing testimony is credible, particularly because it is supported by the written statements of his brother, nephew, and son.  The Board likewise finds the lay statements credible.  

Although the VA compensation examiner in June 2008 reported clinical findings indicative of not more than moderate overall impairment due to the Veteran's PTSD, the Board notes that the hearing testimony and lay statements indicate that the Veteran is effective at concealing his symptoms from others, including physicians.  In addition, while private treatment and evaluation records developed in conjunction with the Veteran's claim for SSA disability benefits are virtually silent for psychiatric complaints or abnormal clinical findings, the Veteran explained at his hearing that he applied for those benefits shortly after having a stroke; he was not thinking clearly at the time, and was focused more on his physical problems, rather than on psychological symptoms.  The credible lay testimony and written statements document his ongoing and increasing PTSD symptoms for the past several years.  Therefore, the Board accords the lay statements more probative weight as to the severity of the Veteran's service-connected PTSD than the June 2008 VA compensation examiner's assessment of his PTSD.  Moreover, the October 2009 VA clinic examiner characterized the Veteran's major depressive disorder and PTSD symptoms as severe and recurrent, despite noting few abnormal clinical findings and assigning a GAF score of 55.  

The Board finds that the impairment due to the Veteran's PTSD has been severe throughout the period on appeal, warranting a 70 percent rating.  Although the Veteran does not meet all of the criteria for a 70 percent rating, his symptoms more nearly approximate the criteria for that rating.  See 38 C.F.R. § 4.7 (2011).  The evidence shows that he is constantly depressed and has panic attacks several times each day.  He is very irritable, with serious anger management issues.  He has tried to commit suicide three times in the past, and suicidal ideation recurs periodically, despite antidepressant medication.  The Veteran has few friends, avoids being around people, and is generally withdrawn.  While he was still working, he was unable to maintain effective work relationships and his employer accommodated him by setting him apart from other workers so he could work by himself.  

However, there is no evidence that the Veteran has persistent hallucinations or delusions or any inability to perform activities of daily living, or has demonstrated grossly inappropriate behavior or any disorientation or significant memory loss, as might warrant a 100 percent rating.  

Further, while there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 70 percent would be warranted.  Thus, staged ratings are not in order, and a 70 percent rating for PTSD is warranted since the effective date of service connection.  Fenderson, 12 Vet. App. at 216.  

Therefore, affording the Veteran the benefit of the doubt, the Board finds that the criteria for an initial 70 percent schedular rating, and no more, for PTSD are met.  38 U.S.C.A. § 5107(b).  

II.  Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's PTSD was manifested by anxiety, depression, insomnia, anger, irritability, decreased energy, panic attacks occurring several times a day, three suicide attempts, and suicidal ideation recurring periodically, nightmares, flashbacks, a hyperstartle response, hypervigilance, interpersonal guardedness, avoidance of trauma-related stimuli, decreased self-confidence, intrusive memories, avoidance and isolative behaviors, memory difficulties, and withdrawal.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences were congruent with the disability picture represented by a 70 percent rating assigned herein.  Ratings in excess of 70 percent are provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 70 percent rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.  


III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In addition to PTSD, service connection is in effect for diabetes mellitus, type II, rated 20 percent disabling; bilateral hearing loss, rated 10 percent disabling; and tinnitus, rated 10 percent disabling.  With the assignment herein of a 70 percent rating for PTSD, the combined rating for the Veteran's service-connected disabilities is 80 percent, effective June 28, 2007.  

Accordingly, the percentage criteria for a TDIU, set forth at 38 C.F.R. § 4.16(a), are met.  Nevertheless, for assignment of a TDIU, the evidence must also show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

The record shows that the Veteran completed high school and received no additional education or training.  He worked for more than 40 years for General Motors in assembly, and subsequently worked in painting and construction.  He became too disabled to work full time on February 1, 2008.  

At the time of the Veteran's VA compensation examination in June 2008, he indicated that he initially retired in 2003, but that he always worked hard and never missed a day of work.  But he would get aggravated with coworkers who "wouldn't put forth a good effort."  On several occasions, he was placed in special locations at work to be away from others.  The Veteran described an incident at work where he assaulted a coworker who aggravated him.  The examiner stated that the Veteran had a very strong work ethic and was determined to maintain employment, despite his problems.  The examiner indicated that the Veteran's psychiatric symptoms had previously been significant, although they had lessened somewhat since he had retired.  

The record shows that the Veteran is in receipt of SSA disability benefits, based on residuals of his stroke, as well as due to arthritis and residuals of a hip replacement.  The SSA records barely mention psychiatric problems.  But, as discussed above, the Veteran testified at his videoconference hearing why he didn't mention psychiatric problems to the SSA examiner.  He also testified regarding incidents while he was working when he would "come unglued" because of difficulties with others at work.  He and his wife both indicated at the hearing that, despite his physical problems due to non-service-connected disabilities, he was in fact unable to maintain substantially gainful employment solely because of his PTSD symptoms, in particular due to his increasing inability to tolerate others' mistakes and poor work habits and because of his own irritability and tendency to withdraw from others.  

Again, the Board accords the lay statements and the Veteran's and his wife's hearing testimony considerable probative weight, more than the June 2008 VA compensation examiner.  Considering the lay statements and testimony and other medical evidence, and affording the Veteran the benefit of the doubt, the Board finds that the evidence of record shows that he is unable to obtain and retain substantial gainful employment due to the effects of his service-connected PTSD.  Therefore, the criteria for a TDIU are met.  

Although the Veteran's written claim for a TDIU was received in September 2009, the evidence of record raised the issue of entitlement to a TDIU as early as October 2007, the date of receipt of the lay statements.  However, the Veteran's TDIU claim form and his own hearing testimony indicate that he was gainfully employed until February 1, 2008.  Therefore, the Board finds that he became unemployable due to his PTSD beginning February 1, 2008.  Accordingly, a TDIU is granted, effective February 1, 2008.  


ORDER

An initial 70 percent rating, and no more, is granted for PTSD throughout the period on appeal, subject to the law and regulations governing the award of monetary benefits.  

A total disability rating based on individual unemployability is granted, effective February 1, 2008, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


